FINAL OFFICE ACTION
This application has been assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application presents distinct species that could be subject to an election of species requirement.  Although all claims are being treated on the merits in this office action, the examiner reserves the right to require a restriction requirement at a later time if  the prosecution warrants such action.  See  MPEP 811 and 37 CFR 1.142(a).

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  
Specification
The specification is objected to because:
In ¶ [0045], line 8:  replace “stream” with upstream--.
Appropriate correction is required.
The substitute abstract is approved.
The title as filed is approved.

Double Patenting
Withdrawn in view of the approved terminal disclaimer filed 29 NOV 2021.

Claim Rejections - 35 U.S.C. § 112(a), 112(b)
Withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EBERT (US 1959907).
The patent to EBERT ‘907 discloses a material flow device in Figures 1, 3, and 10 comprising a body 42; flow expander portion at 75; vortex inducer or chamber about 70; flow mixer or mixing chamber about 54; helix vanes 72 in the vortex chamber attached to a centralizer tube 71 with a uniform inside diameter; the vanes attached to body 42; helical flow passages 70 defined by the spaced apart helix vanes 72 - Figure .

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAHLING et al. (US 6677408 B1).
The patent to MAHLING et al. discloses a material flow device in Figure 1 comprising a body 1; flow expander portion at S; vortex inducer or chamber about 2; flow mixer or mixing chamber 5, 6, and/or 7; helix vanes 4 in the vortex chamber attached to a centralizer tube 2 with a uniform inside diameter; the vanes attached to body 1; helical flow passages defined by the spaced apart helix vanes 4 - Figure 1; a flow inlet structure proximate S; a cylindrical portion within 5 or 7; convergent portion 6 downstream from 5 with a straight-taper sidewall profile; flow outlet structure 7 and/or 8; and wherein the at least one helical flow passage and the central passage of the centralizer tube 2 each include a respective fluid inlet (proximate S) exposed to a fluid .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment, especially the drastic change in scope regarding the claimed characteristics of the centralizer tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.


Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





1 February 2022